Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 10/13/2020.
Claims 1, 3-11, 13-21, and 23-28 are pending.
Claims 1, 11, 13 and 21 have been amended.
Claims 2, 12 and 22 have been cancelled.
Claims 26-28 are newly added.

Response to Arguments
Claim Objections
As to claim 15, the applicant’s argument see remarks, with respect to claim above has been fully considered and that is persuasive. The applicant amended this claim and overcome the objection.
The objection in this regard has been withdrawn.

Claim rejections under 35 U.S.C. 101
As to claims 11 and 13-20, the applicant’s arguments see remarks, with respect to claim above have been fully considered and that is persuasive. The applicant amended the claim 11 and added the processor and memory element into computing node cluster and has overcome the rejections.
The objections in this regard have been withdrawn.

Novelty and Nonobviousness over Cooper and Starks
Applicant Arguments
Claim 1
As to claim 1, applicant argues that Cooper does not disclose or suggest storing, “via a first broker of the message service that is logically allocated to the first partition of the message topic, the first 
Claim 11 and 21
Applicant argues that, Coopers and starks, individually or in combination, do not disclose or suggest “a broker logically allocated to the message topic, wherein the broker is configured to cause a message directed to the message topic, wherein the broker is configured to cause a message topic that is registered with the broker, and an operating system configured to manage the virtualized file system, the operating system including a message service configured to manage logical allocation of the broker and manage allocation of the virtual disk to the message topic, wherein, in response to failure of the broker, the operating system is configured to instantiate a new first broker that is logically allocated to the message topic,” as in the combination of claim 11.
Applicant argues that, Coopers and Starks, individually or in combination, do not disclose or suggest “storing, via a broker of the first message service that is logically allocated to the first partition of the message topic, the first message at a first partition of a virtual disk of a virtualized file system hosted on the computing node cluster,” and “in response to failure of the broker of the first message, instantiating a new broker of the first message service that is logically allocated to the first partition of the message topic,” as in the claim 21.

Examiner’s Response
	The applicant's arguments/remarks filed on 10/13/2020 regarding claims 1, 3-11, 13-21 and 23-28 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts and newly recited arts, Paramasivam et al. (hereinafter referred to as Paramasivam) (U. S. Pub. No. 2013/0060834 A1) and Holdsworth (U. S. Pub. No. 2003/0135556 A1).
Claim 1
See at least ABSTRACT “Each of the partitions supports execution of at least one message broker. The gateway database includes a mapping between each of the message brokers and one of the multiple partitions”), receive, from the publisher, a second message directed to a second partition of the message topic at the message service (See at least ABSTRACT, “The admin agent may create new message brokers and add the new message brokers to a pool of message brokers to allow new queues to be associated with the new message brokers”), store, via a second broker of the message service that is logically allocated to the second partition of the message topic, the second message at a second partition of the virtual disk (See at least ¶ [0016], “the logic may support adding a partition, a message broker, or a messaging database(by adding one or more virtual machines or hardware resources). The distributed message system 100 may also include logic within the messaging host 118 to load balance the partitions over each of the virtual machines”);
And new reference art Holdsworth teaches selection of communication stragtegies for message brokers or publish/subscribe communications, as in the art, the inter-broker communications can replace the broker when the old broker is failed. It teaches wherein in response to failure of the first broker of the message service, instantiate a new first broker of the message service that is logically allocated to the first partition of the message topic (See at least ¶ [0009], “The representative first partition 130 includes or supports execution of a presentative first message broker 132 and a representative second message broker 134”; and ¶ [0032], “based on the comparison of the unallocated storage capacity to the threshold, the administrative agent 210 may determine whether or not to create a new message broker”).
Claim 11 and 21
Similarly to claim 1, as to claim 11,  Paramasivam teaches wherein a broker logically allocated to the message topic, wherein the broker is configured to cause a message directed to the message topic, wherein the broker is configured to cause a message topic that is registered with the broker (See at least ¶ [0012], “mapping of individual queues (or topics) to their corresponding message brokers. The message brokers are mapped to their corresponding partitions by the message broker to partition map 150“), and an operating system configured to manage the virtualized file system, the operating system including a message service configured to manage logical allocation of the broker and manage allocation of the virtual disk to the message topic (See at least ¶ [0016], “the logic may support adding a partition, a message broker, or a massaging database (by adding one or more virtual machines or hardware resources). The distributed messaging system 100 may also include logic within the message host 118 to load balance the partitions over each of the virtual machines”), 
And new reference art Holdsworth teaches selection of communication stragtegies for message brokers or publish/subscribe communications, as in the art, the inter-broker communications can replace the broker when the old broker is failed. It teaches wherein in response to failure of the first broker of the message service, the operating system is configured toinstantiate a new first broker of the message service that is logically allocated to the message topic (See at least ¶ [0009], “The representative first partition 130 includes or supports execution of a presentative first message broker 132 and a representative second message broker 134”; and ¶ [0032], “based on the comparison of the unallocated storage capacity to the threshold, the administrative agent 210 may determine whether or not to create a new message broker”).
As to claim 21,  Paramasivam teaches wherein storing, via a broker of the first message service that is logically allocated to the first partition of the message topic, the first message at a first partition of a virtual disk of a virtualized file system hosted on the computing node cluster (See at least ABSTRACT “Each of the partitions supports execution of at least one message broker. The gateway database includes a mapping between each of the message brokers and one of the multiple partitions”), receive, from the publisher, a second message directed to a second partition of the message topic at the message service (See at least ABSTRACT, “The admin agent may create new message brokers and add the new message brokers to a pool of message brokers to allow new queues to be associated with the new message brokers”), store, via a second broker of the message service that is logically allocated to the second partition of the message topic, the second message at a second partition of the virtual disk (See at least ¶ [0016], “the logic may support adding a partition, a message broker, or a messaging database(by adding one or more virtual machines or hardware resources). The distributed message system 100 may also include logic within the messaging host 118 to load balance the partitions over each of the virtual machines”).
And new reference art Holdsworth teaches selection of communication stragtegies for message brokers or publish/subscribe communications, as in the art, the inter-broker communications can replace the broker when the old broker is failed. It teaches wherein in response to failure of the first broker of the message service, instantiating a new first broker of the message service that is logically allocated to the first partition of the message topic (See at least ¶ [0009], “The representative first partition 130 includes or supports execution of a presentative first message broker 132 and a representative second message broker 134”; and ¶ [0032], “based on the comparison of the unallocated storage capacity to the threshold, the administrative agent 210 may determine whether or not to create a new message broker”).

Information Disclosure Statement
The information disclosure statement (IDS)  submitted on 11/13/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, line 1, “claim 10” should be “claim 11”.
Appropriate correction is required.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1, 4-6, 9, 11, 15-16, 19, 21, 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (U. S. Pub. No. 2010/0131554 A1), in view of Paramasivam et al. (hereinafter referred to as Paramasivam) (U. S. Pub. No. 2013/0060834 A1), further in view of Holdsworth (U. S. Pub. No. 2003/0135556 A1).
As to claim 1, Cooper teaches at least one non-transitory computer-readable medium including instructions that when executed by computing node of a computing node cluster (See at least ¶ [0021], “computer-readable media may include volatile and nonvolatile computer storage media implemented in any method or technology for storage of information such as computer-readable instructions”), cause the computing node: receive, from a publisher, a first message directed to a first partition of a message topic at a first message service (See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”; and ¶ [0034], “the distributed database system may be configured into clusters of servers with the data tables and indexes replicated in each cluster. I nan clustered configuration, the database is partitioned across multiple servers so that different records are stored on different servers”); receive, from the publisher, a second message directed to a second partition of the message topic at the message service (See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”; and ¶ [0034], “the distributed database system may be configured into clusters of servers with the data tables and indexes replicated in each cluster. I nan clustered configuration, the database is partitioned across multiple servers so that different records are stored on different servers”).
Although Cooper teaches the substantial features of the claimed invention, Cooper does not explicitly teach wherein store, via a first broker of the message service that is logically allocated to the first partition of the message topic, the first message at a first partition of a virtual disk of a virtualized file system hosted on the computing node cluster; store, via a second broker of the message service that is logically allocated to the second partition of the message topic, the second message at a second partition of the virtual disk. 
In analogous teaching, Paramasivam teaches wherein store, via a first broker of the message service that is logically allocated to the first partition of the message topic, the first message at a first partition of a virtual disk of a virtualized file system hosted on the computing node cluster (See at least ABSTRACT “A distributed messaging system includes a gateway having an interface to receive client messages and having access to a gateway database and to messaging host that supports multiple partitions…Each of the partitions supports execution of at least one message broker. The gateway database includes a mapping between each of the message brokers and one of the multiple partitions”. Here, the claimed limitation is to store the first message at a first partition of a virtual disk, and Paramasivam teaches mapping brokers and partitions here, and the messaging broker help distribute the relevant message to the partition of virtual disk); store, via a second broker of the message service that is logically allocated to the second partition of the message topic, the second message at a second partition of the virtual disk (See at least ¶ [0016], “the logic may support adding a partition, a message broker, or a messaging database(by adding one or more virtual machines or hardware resources). The distributed message system 100 may also include logic within the messaging host 118 to load balance the partitions over each of the virtual machines”. Here with the above abstract teaching, Paramasivam teaches store (distribute) via second broker, the second message at a second partition of the virtual disk);
Thus, given the teaching of Paramasivam, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine mapping message brokers to partition of Paramasivam, , into allocating message topic to message brokers of Cooper, such that messages would be allocated to message brokers and the message brokers would be mapped to partitions. One of See Paramasivam: ABSTRACT).
Although Cooper and Paramasivam teach the substantial features of the claimed invention, Cooper and Paramasivam fail to expressly teach wherein in response to failure of the first broker of the message service, instantiate a new first broker of the message service that is logically allocated to the first partition of the message topic.
In analogous teaching, Holdsworth exemplifies this wherein Holdsworth teaches wherein in response to failure of the first broker of the message service, instantiate a new first broker of the message service that is logically allocated to the first partition of the message topic (See at least ¶ [0045], “The scalability and failure tolerance of such multibroker solutions enable messages to be delivered with acceptable performance when there is a high message throughput or a broker fails”. Although it is not explicitly taught that the replacing a broker with a new broker here, it is implied that when a broker fails, a new broker of the message service will be instantiated, since that is feature of multibroker solutions of the reference art Holdsworth).
Thus, given the teaching of Holdsworth, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine using replacing a failed broker with a new broker of Holdsworth,  into broker’s of message topics of  Cooper, in view of Paramasivam, such that , a failed broker of message topics would be replaced by a new broker.  One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method or system to distribute messaging system within a message broker network (See Holdsworth: ABSTRACT).

As to claim 4, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory computer-readable storage medium of claim 1. Cooper further teaches wherein further including instructions to route, via the first broker and the second broker, the first message and the second message, respectively, to a subscriber (See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”).

As to claim 5, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory computer-readable storage medium of claim 4. Cooper further teaches wherein further including instructions to route the first message to the subscriber in response to the subscriber being in a subscriber list corresponding to the message topic (See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”).

As to claim 6, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory computer-readable storage medium of claim 5. Cooper further teaches wherein further including instructions to add the subscriber to the subscriber list in response to receipt of a request from the subscriber (See at least Fig. 7 , “match message to Subscribers with active subscriptions, store the destination of subscribers with active subscriptions in the message log, send the update message to the matched subscribers from the primary broker server”; and Fig. 8. “Send a Primary Message from a Surviving Broker Server to a Subscriber Client in Response to a Request to Send a Message”).

As to claim 9, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory computer-readable storage medium of claim 1. Cooper further teaches wherein further including instructions to logically allocate a third broker of the message service to partition of a second topic in response to receiving a registration request from the third broker (See at least ¶ [0050], a sequencer server may detect the failure of a broker server if the sequencer server experiences repeated failure to receive an acknowledgement for messages sent to the broker server…Each surviving broker server may then check its message log at step 806 for messages send to the failed broker. A surviving broker server may copy and rewrite each primary message found as a secondary message”).

As to claim 11, Cooper teaches a computing node cluster, comprising one or more processors and memory configured to cause the computing node cluster to host: a virtualized file system including a virtual disk configured to store messages for a message topic; a broker logically allocated to the message topic, wherein the broker is configured to cause a message directed to the message topic provided from a publisher  (See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”; and ¶ [0034], “the distributed database system may be configured into clusters of servers with the data tables and indexes replicated in each cluster. I nan clustered configuration, the database is partitioned across multiple servers so that different records are stored on different servers”). wherein the broker is further configured to route the message to a subscriber of the message topic that is registered with the broker (See at least ¶ [0006], a publisher client may determine which sequencer server in a cluster of sequencer servers is responsible for a message topic and sends a message to that sequ3encer server for publication to subscriber client registered for the topic”).
Although Cooper teaches the substantial features of the claimed invention, Cooper fails to expressly teach wherein a virtualized file system including a virtual disk configured to store messages for a message topic; to be stored at the virtual disk, and an operating system configured to manage the virtualized file system, the operating system including a message service configured to manage logical allocation of the broker and manage allocation of the virtual disk to the message topic.
In analogous teaching, Paramasivam exemplifies this wherein Paramasivam teaches wherein a virtualized file system including a virtual disk configured to store messages for a message topic; to be stored at the virtual disk (See at least ABSTRACT “A distributed messaging system includes a gateway having an interface to receive client messages and having access to a gateway database and to messaging host that supports multiple partitions…Each of the partitions supports execution of at least one message broker. The gateway database includes a mapping between each of the message brokers and one of the multiple partitions”. Here, the claimed limitation is to store the first message at a first partition of a virtual disk, and Paramasivam teaches mapping brokers and partitions here, and the messaging broker help distribute the relevant message to the partition of virtual disk), and an operating system configured to manage the virtualized file system, the operating system including a message service configured to manage logical allocation of the broker and manage allocation of the virtual disk to the message topic (See at least ¶ [0016], “the logic may support adding a partition, a message broker, or a messaging database(by adding one or more virtual machines or hardware resources). The distributed message system 100 may also include logic within the messaging host 118 to load balance the partitions over each of the virtual machines”. Here with the above abstract teaching, Paramasivam teaches store (distribute) via second broker, the second message at a second partition of the virtual disk).
Thus, given the teaching of Paramasivam, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Paramasivam, Distributed message system connectivity and resource management, into Cooper, systems and method for publishing messages asynchronously in distributed database, for a distributed messaging system. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to distribute messaging system (See Paramasivam: ABSTRACT).
Thus, given the teaching of Paramasivam, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine mapping message brokers to partition of Paramasivam, , into allocating message topic to message brokers of Cooper, such that messages would be allocated to message brokers and the message brokers would be mapped to partitions. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to distribute messaging system (See Paramasivam: ABSTRACT).
Although Cooper and Paramasivam teach the substantial features of the claimed invention, Cooper and Paramasivam fail to expressly teach wherein in response to failure of the first broker of the message service, instantiate a new first broker of the message service that is logically allocated to the first partition of the message topic
In analogous teaching, Holdsworth exemplifies this wherein Holdsworth teaches wherein in response to failure of the first broker of the message service, instantiate a new first broker of the message service that is logically allocated to the first partition of the message topic (See at least ¶ [0045], “The scalability and failure tolerance of such multibroker solutions enable messages to be delivered with acceptable performance when there is a high message throughput or a broker fails”. Although it is not explicitly taught that the replacing a broker with a new broker here, it is implied that when a broker fails, a new broker of the message service will be instantiated, since that is feature of multibroker solutions of the reference art Holdsworth).
Thus, given the teaching of Holdsworth, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine using replacing a failed broker with a new broker of Holdsworth,  into broker’s of message topics of  Cooper, in view of Paramasivam, such that , a failed broker of message topics would be replaced by a new broker.  One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method or system to distribute messaging system within a message broker network (See Holdsworth: ABSTRACT).

As to claim 15, Cooper, Paramasivam and Holdsworth teach the computing node cluster of claim 11. Cooper further teaches wherein the broker is configured to provide the message to a subscriber in response to the subscriber being included in a subscriber list corresponding to the message topic (See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”).

As to claim 16, Cooper, Paramasivam and Holdsworth teach the computing node cluster of claim 15. Cooper further teaches wherein the message service is configured to add the subscriber to the subscriber list in response to receipt of a request from the subscriber (See at least Fig. 7 , “match message to Subscribers with active subscriptions, store the destination of subscribers with active subscriptions in the message log, send the update message to the matched subscribers from the primary broker server”; and Fig. 8. “Send a Primary Message from a Surviving Broker Server to a Subscriber Client in Response to a Request to Send a Message”).

As to claim 19, Cooper, Paramasivam and Holdsworth teach the computing node cluster of claim 11. Cooper further teaches wherein the message service is configured to logically allocate the broker to a first partition of the message topic and a second broker to a second partition of the message in response to receiving a registration request from the second broker (See at least ¶ [0050], a sequencer server may detect the failure of a broker server if the sequencer server experiences repeated failure to receive an acknowledgement for messages sent to the broker server…Each surviving broker server may then check its message log at step 806 for messages send to the failed broker. A surviving broker server may copy and rewrite each primary message found as a secondary message”).

As to claim 21, Cooper teaches a method, comprising: receiving, from a publisher, a first message directed to a first partition of a message topic at a first message service (See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”; and ¶ [0034], “the distributed database system may be configured into clusters of servers with the data tables and indexes replicated in each cluster. I nan clustered configuration, the database is partitioned across multiple servers so that different records are stored on different servers”); receiving, from the publisher, a second message directed to a second partition of the message topic at the message service (See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”; and ¶ [0034], “the distributed database system may be configured into clusters of servers with the data tables and indexes replicated in each cluster. I nan clustered configuration, the database is partitioned across multiple servers so that different records are stored on different servers”).
Although Cooper teaches the substantial features of the claimed invention, Cooper does not explicitly teach wherein storing, via a first broker of the message service that is logically allocated to the first partition of the message topic, the first message at a first partition of a virtual disk of a virtualized file system hosted on the computing node cluster; storing, via a second broker of the message service that is logically allocated to the second partition of the message topic, the second message at a second partition of the virtual disk. 
In analogous teaching, Paramasivam teaches wherein storing, via a first broker of the message service that is logically allocated to the first partition of the message topic, the first message at a first partition of a virtual disk of a virtualized file system hosted on the computing node cluster (See at least ABSTRACT “A distributed messaging system includes a gateway having an interface to receive client messages and having access to a gateway database and to messaging host that supports multiple partitions…Each of the partitions supports execution of at least one message broker. The gateway database includes a mapping between each of the message brokers and one of the multiple partitions”. Here, the claimed limitation is to store the first message at a first partition of a virtual disk, and Paramasivam teaches mapping brokers and partitions here, and the messaging broker help distribute the relevant message to the partition of virtual disk); storing, via a second broker of the message service that is logically allocated to the second partition of the message topic, the second message at a second partition of the virtual disk (See at least ¶ [0016], “the logic may support adding a partition, a message broker, or a messaging database(by adding one or more virtual machines or hardware resources). The distributed message system 100 may also include logic within the messaging host 118 to load balance the partitions over each of the virtual machines”. Here with the above abstract teaching, Paramasivam teaches store (distribute) via second broker, the second message at a second partition of the virtual disk);
Thus, given the teaching of Paramasivam, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine mapping message brokers to partition of Paramasivam, , See Paramasivam: ABSTRACT).
Although Cooper and Paramasivam teach the substantial features of the claimed invention, Cooper and Paramasivam fail to expressly teach wherein in response to failure of the first broker of the message service, instantiate a new first broker of the message service that is logically allocated to the first partition of the message topic.
In analogous teaching, Holdsworth exemplifies this wherein Holdsworth teaches wherein in response to failure of the first broker of the message service, instantiate a new first broker of the message service that is logically allocated to the first partition of the message topic (See at least ¶ [0045], “The scalability and failure tolerance of such multibroker solutions enable messages to be delivered with acceptable performance when there is a high message throughput or a broker fails”. Although it is not explicitly taught that the replacing a broker with a new broker here, it is implied that when a broker fails, a new broker of the message service will be instantiated, since that is feature of multibroker solutions of the reference art Holdsworth).
Thus, given the teaching of Holdsworth, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine using replacing a failed broker with a new broker of Holdsworth,  into broker’s of message topics of  Cooper, in view of Paramasivam, such that , a failed broker of message topics would be replaced by a new broker.  One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method or system to distribute messaging system within a message broker network (See Holdsworth: ABSTRACT).

As to claim 23, Cooper, Paramasivam and Holdsworth teach the method of claim 21. Cooper further teaches wherein further comprising routing, via the broker of the first message service and the broker of the second message service, the first message and the second message, respectively, to a subscriber in response to the subscriber being included in a See at least ABSTRACT, “A publisher client may send a message to a sequencer server that may add a sequence number to the message for the topic. The sequence server may send the message to a primary broker server and a secondary broker server for asynchronous publication to subscribers of the topic of the message”).

As to claim 26, Cooper, Paramasivam and Holdsworth teach the method of claim 21. Paramasivam further teaches wherein further including increasing a size of the virtual disk in response to available storage being less than an available storage threshold (See at least ¶ [0031], “When free/available storage capacity is less than the particular percentage threshold, the administrative agent 210 creates a set of message broker database”).
Thus, given the teaching of Paramasivam, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Paramasivam, Distributed message system connectivity and resource management, into Cooper, systems and method for publishing messages asynchronously in distributed database, and Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, for a distributed messaging system. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to distribute messaging system (See Paramasivam: ABSTRACT).

As to claim 27, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory storage medium of claim 1. Paramasivam further teaches wherein further including instructions to resume storage of subsequent messages directed to the first partition of the message topic to the first partition of the virtual disk where the first broker left off via the new first broker (See at least ABSTRACT, “The admin agent may create new message brokers and add the new message brokers to a pool of message brokers to allow new queues to be associated with the new message brokers; and ¶ [0016], “the logic may support adding a partition, a message broker, or a messaging database(by adding one or more virtual machines or hardware resources). The distributed message system 100 may also include logic within the messaging host 118 to load balance the partitions over each of the virtual machines”).
Thus, given the teaching of Paramasivam, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Paramasivam, Distributed message system connectivity and resource management, into Cooper, systems and method for publishing messages asynchronously in distributed database, and Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, for a distributed messaging system. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to distribute messaging system (See Paramasivam: ABSTRACT).

As to claim 28, Cooper, Paramasivam and Holdsworth teach the method of claim 21. Paramasivam further teaches wherein comprising resuming storage of subsequent messages directed to the first partition of the message topic to the first partition of the virtual disk where the first broker left off via the new first broker (See at least ABSTRACT, “The admin agent may create new message brokers and add the new message brokers to a pool of message brokers to allow new queues to be associated with the new message brokers; and ¶ [0016], “the logic may support adding a partition, a message broker, or a messaging database(by adding one or more virtual machines or hardware resources). The distributed message system 100 may also include logic within the messaging host 118 to load balance the partitions over each of the virtual machines”).
Thus, given the teaching of Paramasivam, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Paramasivam, Distributed message system connectivity and resource management, into Cooper, systems and method for publishing messages asynchronously in distributed database, and Holdsworth, method or system of See Paramasivam: ABSTRACT).


Claims 3, 7-8, 10, 13-14, 17-18, 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, in view of Paramasivam, and  in view of Holdsworth and further in view of Starks et al. (hereinafter referred to as Starks) (U.S. Pub. No. 2012/0233434 A1).
As to claim 3, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory computer-readable storage medium of claim 1. Starks further teaches wherein further including instructions to append the first message to the first partition of the virtual disk to store the first message (See at least ¶ [0101], “receive the request and send a message to virtual disk parser 404 for the data stored in the virtual disk extents.”).
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

As to claim 7, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory computer-readable storage medium of claim 5. Starks further teaches wherein further including instructions to convert the first message from a first application programming interface (API) type to a second API type prior to storing the first message at the first partition of the virtual disk (See at least ¶ [0101], “provider engine 422 (publisher) can received the request and send a message to virtual disk parser (broker) for the data stored in the virtual disk content”).
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Cooper, systems and method for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

As to claim 8, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory computer-readable storage medium of claim 1. Starks further teaches wherein further including instructions to increase a size of the virtual disk in response to available storage being less than an available storage threshold (See at least ¶ [0054], “When virtual disk file does not have any additional non-used space, virtual disk parser can extent the end of file and use the new space to describe the virtual disk extents”)
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

As to claim 10, Cooper, Paramasivam and Holdsworth teach the at least one non-transitory computer-readable storage medium of claim 1. Cooper further teaches wherein further including instructions to manage a lifecycle of the first broker (See at least Fig.8, “Detect Failure of a First Broker, Send Notification Message to Surviving Brokers to indicate First Broker Failed”). Starks teaches wherein using a containerized architecture (See at least ¶ [0039], use of the term “virtualization system 420” throughout this document signals that the virtual disk techniques described in the following paragraphs can be implemented within any type of virtualization software layer or in any type of virtualization platform”).
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

As to claim 13, Cooper, Paramasivam and Holdsworth teach the computing node cluster of claim 11. Starks further teaches wherein the new broker is configured to cause a second message directed to the message topic provided from the publisher to be stored at the virtual disk (See at least ¶ [0101], “receive the request and send a message to virtual disk parser 404 for the data stored in the virtual disk extents.”).
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the See Starks: ABSTRACT).

As to claim 14, Cooper, Paramasivam and Holdsworth teach the computing node cluster of claim 11. Starks further teaches wherein the broker is configured to append the message to the virtual disk (See at least ¶ [0101], “receive the request and send a message to virtual disk parser 404 for the data stored in the virtual disk extents.”).
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

As to claim 17, Cooper, Paramasivam and Holdsworth teach the computing node cluster of claim 11. Starks further teaches wherein the broker is configured to convert the message from a first application programming interface (API) type to a second API type prior to storing the message at the virtual disk (See at least ¶ [0101], “provider engine 422 (publisher) can received the request and send a message to virtual disk parser (broker) for the data stored in the virtual disk content”).
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource See Starks: ABSTRACT).

As to claim 18, Cooper, Paramasivam and Holdsworth teach the computing node cluster of claim 11. Starks further teaches wherein the message service is configured to increase a size of the virtual disk in response to available storage being less than an available storage threshold (See at least ¶ [0054], “When virtual disk file does not have any additional non-used space, virtual disk parser can extent the end of file and use the new space to describe the virtual disk extents”)
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

As to claim 20, Cooper, Paramasivam and Holdsworth teach the computing node cluster of claim 11. Cooper further teaches wherein the message service is configured to instantiate the broker (See at least Fig.8, “Detect Failure of a First Broker, Send Notification Message to Surviving Brokers to indicate First Broker Failed”) .Starks teaches wherein using a containerized architecture (See at least ¶ [0039], use of the term “virtualization system 420” throughout this document signals that the virtual disk techniques described in the following paragraphs can be implemented within any type of virtualization software layer or in any type of virtualization platform
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

As to claim 24, Cooper, Paramasivam and Holdsworth teach the method of claim 21. Starks further teaches wherein further comprising converting the first message from a first application programming interface (API) type to a second API type prior to storing the first message at the first partition of the virtual disk (See at least ¶ [0101], “provider engine 422 (publisher) can received the request and send a message to virtual disk parser (broker) for the data stored in the virtual disk content”).
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

As to claim 25, Cooper, Paramasivam and Holdsworth teach the method of claim 21. Cooper further comprising managing a lifecycle of the broker of the first message service (See at least Fig.8, “Detect Failure of a First Broker, Send Notification Message to Surviving Brokers to indicate First Broker Failed”). Starks teaches wherein using a containerized architecture (See at least ¶ [0039], use of the term “virtualization system 420” throughout this document signals that the virtual disk techniques described in the following paragraphs can be implemented within any type of virtualization software layer or in any type of virtualization platform”).
Thus, given the teaching of Starks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Starks, virtual disk storage techniques, into Holdsworth, method or system of selection of communication strategies for message brokers or publisher/subscribe communications, and  Cooper, systems and method for publishing messages, and Paramasivam, Distributed message system connectivity and resource management, for publishing messages asynchronously in distributed database. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the techniques to store virtual disk payload data (See Starks: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2454
01/13/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454